Title: Nicholas P. Trist to James Madison, 6 August 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgehill,
                                
                                Aug 6. ’33
                            
                        
                        Towards the close of a thorough examination which I have made of Mr. Jefferson’s papers, and when I had
                            nearly given up all hope, I found one cypher. This, by Mr. R’s permission, I now enclose, with
                            the request that when you shall have made what use you want of it, it be put under cover to him. It is the only cypher now
                            among his papers, I am confident. With it were several Schemes, from various sources: some of
                            them, his own: but they do not appear to have ever been used.
                        Besides this chance, there is another slight one afforded by a letter from Mr. J. to you, dated "Tuckahoe May
                            7th. 1783." The original is here, underscored in a way which, together with the character of the letter, shows that the
                            letter, as sent to you, was chiefly in cypher. Perhaps when you received it you contented yourself with reading it with
                            the key before you, without writing the words. If so, the two would enable me, with very little trouble, to make out a
                            key, so far as this letter goes; and this might prove sufficient to decypher some of the papers you mentioned.
                        While pursuing this search for cyphers, I was led by curiosity to look into the contents of an envelope
                            endorsed "Political scraps;" and found among them a paper endorsed in Mr. J’s hand, "The plan of a constitution proposed
                            by A. Hamilton to the Convention." The handwriting is unknown to me, and it has occurred that it may possibly be an original, or, at any rate, written by some one whose hand you may recognize. As it may prove to
                            be of some consequence, I have obtained Mr. R’s consent to send it to you. It can be returned at your leisure. The day we
                            left you, we were in the rain several hours; and although it fell but lightly, I hoped from the direction taken by the
                            body of the cloud that your corn & tobacco got enough of it to do them some good. Mr. R’s corn is very fine, generally: and when we reached here, he thought that one good soaking rain more
                            would make it yield 1200 barrels. This, it has not, however, got: though we have had several showers worth getting; one
                            last night, particularly. He tells me that from the accounts at Court yesterday, the crops generally in this county have
                            suffered very much.
                        Mr. R’s eldest daughter, Margaret is in ill health, and will set out for the Springs, with Miss Sarah
                            Nicholas, under my escort, next monday. Mr. Rives & family passed through Charlottesville on their way there,
                            yesterday.
                        I have had several long conversations with my friend Professor Davis, in one of which he mentioned his
                            lecture. The occasion & circumstances were such, that I was confident you would approve of my doing so; and I
                            accordingly told him that it had been a subject of conversation between us, & that there were various errors in it
                            which you would have pointed out to him, but for the many causes which were always in operation to prevent you from
                            writing. He contemplates a visit to Judge Barbour, and proposes to ride down to see you. I encouraged him to do so; and
                            assured him that I was confident your feelings towards him as well as your opinion of him, were such that you would be truly glad to see
                            him. We have compared notes. He is honestly, and warmly attached to the Union: indeed he told
                            me, if he thought the agitation of the subject of Secession calculated to weaken it, he would do any thing rather than
                            encourage its agitation. He views Nullification in its true light: recognizing its absurdity,
                            as a measure consistent with the continuance of the Union. He is perfectly sound on the subject of Slavery; and laughs at Dew’s book & doctrines. The only difference between us is, that he believes in
                            the right of Secession, and is in favor of an abstract assertion of this right. This difference is founded on his views of
                                sovereignty. He considers it, from its nature, insusceptible of restriction; and therefore,
                            incapable of being partially surrendered. Hence he infers that the States retained, each, its
                            sovereignty; perfect & entire. I endeavored to impress upon him the idea that, in our
                            sense of the term, sovereignty is, even in a single State, a limited
                            power; and is always considered as founded on a compact. Although he has not surrendered
                            his views, we were far, I think, from breaking off at the point from which we set out. He asked me to commit to writing
                            for him my views as to the formation of society. I had perceived, in the course of our
                            conversations, and I told him so, that his errors arose from his using, at the very outset of his speculations, the term
                                society or State in a vague sense; and that if he would require
                            of himself precise ideas at this starting point, his difficulties would vanish. I discovered that the Society which constituted the starting point in his speculations was an imaginary being,
                            concerning which his ideas (as was proved by his answers to my questions) were altogether
                            vague. This society, he considers as existing; and then he takes up his inquiries about
                            government, which he considers as an institution established by the society, and with regard to
                            which the majority have the right to decide. According to my view of the subject, men are isolated beings, until some act
                            of agreement takes place between them. It is this act which converts those isolated beings into a society, & this
                            act of agreement is, from its very nature, a compact. The Constitution of an independent State
                            is, when considered in one point of view, an ordinance for the government of the agents of the
                            society; in another point of view, it is a compact between those who have adopted it; and who
                            by adopting it have agreed that that government (but not that any other) shall exist over them.
                            If by sovereignty be meant the collective authority of the society or association over the several individuals who compose it, then the Sovereignty of a single independent State has
                                its limits, which are to be found, expressed or implied, in the compact. Under this view the difficulty of a federal sovereignty, (because that must be limited, and sovereignty cannot be limited) vanishes.
                        I sat down to write a short note, and have suffered my pen to run on until it has swelled into a long letter;
                            and it is not without compunction that I inflict its perusal upon you. I do so, however, with the condition, (which has
                            always been impliedly attached to my letters) that you will not think of answering it. The children are all well, and
                            their mother as well as usual. She unites with me in friendly respects to Mr. Todd, and in affectionate salutations to
                            Mrs Madison & yourself
                        
                            
                                N. P. Trist
                            
                        
                    Aug 8. We had a heavy rain last night.